Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 1 of 25




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 1:20-cv-20062-Altonaga/Goodman

   EASYGROUP LTD, a United Kingdom
   corporation,


          Plaintiff,

          v.

   KAYAK SOFTWARE CORPORATION, a
   corporation chartered in Delaware, EMPRESA
   AEREA DE SERVICIOS Y FACILITATION
   LOGISTICA INTEGRAL, S.A., d/b/a EASYFLY,
   S.A., a Colombian corporation,


                          Defendants.
                                                 /


     DEFENDANT EMPRESA AEREA DE SERVICIOS Y FACILITATION LOGISTICA
     INTEGRAL, S.A.’ S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
         SECOND AMENDED COMPLAINT [DE 116] AND COUNTERCLAIM


          Defendant Empresa Aerea de Servicios Y Facilitation Logistica Integral, S.A.

   (hereinafter “Defendant” or “Empresa”), by and through undersigned counsel, hereby answers

   Plaintiff’s Second Amended Complaint [DE 116] (hereinafter the “SAC”) as follows:

                                     ANSWER TO COMPLAINT

                                        NATURE OF ACTION

      1. Empresa admits that Plaintiff easyGroup Ltd. (hereinafter “Plaintiff” or “easyGroup”)

   purports this to be an action in law and equity for trademark counterfeiting and infringement,

   common law trademark infringement, false designation of origin and unfair competition, in



               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 2 of 25
                                                     CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


   violation of Section 42 of the Lanham Act of 1946, as amended, 15 U.S.C. § 1051, et seq., and

   Florida State law, and denies all remaining allegations in paragraph 1 of the SAC.

                                            THE PARTIES

      2. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 2 of the SAC and, on that basis, denies the same.

      3. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 3 of the SAC and, on that basis, denies the same.

      4. Empresa admits that it is a Colombian corporation, having its principal place of business

   in Bogota, Colombia, and denies all remaining allegations contained in paragraph 4 of the SAC.

                                    JURISDICTION AND VENUE

      5. Empresa admits that Plaintiff purports to rely on 15 U.S.C. § 1121, 28 U.S.C. §1338(a),

   28 U.S.C. §1338(b), and 28 U.S.C. §1367 for purposes of establishing subject matter jurisdiction

   in this action. Empresa admits that Plaintiff has purposefully availed itself of the laws of Florida.

   Empresa denies all remaining allegations in paragraph 5 of the SAC.

      6. Empresa admits that Plaintiff purports to rely on 28 U.S.C. §1391(b) and (c) for the

   purpose of establishing venue in this action. Empresa denies all remaining allegations in

   paragraph 6 of the SAC.

      7. Empresa admits that some of its employees have traveled to the United States in the past,

   that it has used an account with the U.S. branch of its Colombian bank, and that, more than a

   decade ago, it was once involved in litigation in this District having nothing to do with the

   subject matter of the present litigation. Empresa denies all remaining allegations in paragraph 7

   of the SAC.



                                                   2
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 3 of 25
                                                    CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                                FACTS

      8. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 8 of the SAC and, on that basis, denies the same.

      9. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 9 of the SAC and, on that basis, denies the same.

      10. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 10 of the SAC and, on that basis, denies the same.

      11. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 11 of the SAC and, on that basis, denies the same.

      12. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 12 of the SAC and, on that basis, denies the same.

      13. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 13 of the SAC and, on that basis, denies the same.

      14. Empresa denies the allegations in paragraph 14 of the SAC.

      15. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 15 of the SAC and, on that basis, denies the same.

      16. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 16 of the SAC and, on that basis, denies the same.

      17. Empresa denies the allegations in paragraph 17 of the SAC.

      18. Empresa denies the allegations in paragraph 18 of the SAC.

      19. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 19 of the SAC and, on that basis, denies the same.

      20. Empresa is without knowledge or information sufficient to form a belief as to the

                                                  3
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 4 of 25
                                                    CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


   allegations contained in paragraph 20 of the SAC and, on that basis, denies the same.

      21. Empresa admits the allegations in paragraph 21 of the SAC.

      22. Empresa admits that Alfonso Avila is a founder of Empresa and is a shareholder of

   Empresa. The allegations regarding Henry Alejandro Cubides Moreno and Henry Cubides

   Olarte are not directed at Empresa, and therefore, no response is required from Empresa.

   Empresa denies all remaining allegations in paragraph 22 of the SAC.

      23. Empresa admits the allegations in paragraph 23 of the SAC.

      24. Empresa admits the allegations in paragraph 24 of the SAC.

      25. Empresa admits the allegations in paragraph 25 of the SAC.

      26. Empresa denies the allegations in paragraph 26 of the SAC.

      27. Empresa admits that Alfonso Avila is the chief executive of Empresa and has

   responsibilities normally accorded to a chief executive of an airline.         Empresa denies all

   remaining allegations in paragraph 27 of the SAC.

      28. Empresa denies the allegations in paragraph 28 of the SAC.

      29. Empresa admits the allegations in paragraph 29 of the SAC.

      30. Empresa admits Plaintiff has attached Exhibit A to the SAC, what purports to be a

   screenshot of Empresa’s website. Empresa denies all remaining allegations in paragraph 30 of

   the SAC.

      31. Empresa denies the allegations in paragraph 31 of the SAC.

      32. Empresa denies the allegations in paragraph 32 of the SAC.

      33. Empresa denies the allegations in paragraph 33 of the SAC.

      34. Empresa denies the allegations in paragraph 34 of the SAC.

      35. Empresa denies the allegations in paragraph 35 of the SAC.

                                                  4
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 5 of 25
                                                    CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


      36. Empresa denies the allegations in paragraph 36 of the SAC.

      37. Empresa admits that some of its employees have previously traveled to the United States

   to meet representatives of other companies, including on information and belief, the companies

   referenced in paragraph 37 of the SAC. Empresa denies all remaining allegations in paragraph

   37 of the SAC.

      38. Empresa admits that some parts used in its aircraft are repaired in Miami, Florida and that

   some parts used in its aircraft are shipped from the United States. Empresa denies all remaining

   allegations in paragraph 38 of the SAC.

      39. Empresa admits that it has used an account with the U.S. branch of its Colombian bank,

   Banco de Bogota, to pay some of its suppliers in U.S. currency. Empresa denies all remaining

   allegations in paragraph 39 of the SAC.

      40. Empresa admits that it was a party to the referenced lawsuit, which concluded more than

   a decade ago and had nothing to do with the instant lawsuit or Plaintiff. Empresa denies all

   remaining allegations in paragraph 40 of the SAC.

      41. Empresa admits that Alfonso Avila has traveled to the United States and Florida to meet

   with suppliers and vendors of Empresa, including Barfield, Intrepid Aircraft, and ATR. Empresa

   denies all remaining allegations in paragraph 41 of the SAC.

      42. Empresa denies the allegations in paragraph 42 of the SAC.

      43. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 43 of the SAC and, on that basis, denies the same.

      44. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 44 of the SAC and, on that basis, denies the same.

      45. Empresa is without knowledge or information sufficient to form a belief as to the

                                                  5
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 6 of 25
                                                    CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


   allegations contained in paragraph 45 of the SAC and, on that basis, denies the same.

      46. Empresa admits that Plaintiff has attached Exhibit B to the SAC. Empresa is without

   knowledge or information sufficient to form a belief as to all remaining allegations contained in

   paragraph 46 of the SAC and, on that basis, denies the same.

      47. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 47 of the SAC and, on that basis, denies the same.

      48. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 48 of the SAC and, on that basis, denies the same.

      49. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 49 of the SAC and, on that basis, denies the same.

      50. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 50 of the SAC and, on that basis, denies the same.

      51. Empresa denies the allegations in paragraph 51 of the SAC.

      52. Empresa admits Plaintiff has attached Exhibit C to the SAC, what purports to be a

   promotional advertisement from Empresa. Empresa denies all remaining allegations in paragraph

   52 of the SAC.

      53. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 53 of the SAC and, on that basis, denies the same.

      54. Empresa admits to having leased aircraft from Luftwinds, S.A., but denies all remaining

   allegations contained in paragraph 54 of the SAC.

      55. Empresa admits that Plaintiff has attached Exhibit D to the SAC, what purports to be a

   witness statement, and further states the witness statement speaks for itself. Empresa denies all

   remaining allegations contained in paragraph 55 of the SAC.

                                                  6
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 7 of 25
                                                     CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


      56. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 56 of the SAC and, on that basis, denies the same.

      57. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 57 of the SAC and, on that basis, denies the same.

      58. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 58 of the SAC and, on that basis, denies the same.

      59. Empresa admits that Plaintiff has attached Exhibit D to the SAC, what purports to be a

   witness statement, and further states the witness statement speaks for itself. Empresa denies all

   remaining allegations of paragraph 59 of the SAC.

      60. Empresa admits that Luftwinds and ATR entered into an agreement for the sale of certain

   aircraft, however that agreement speaks for itself. Empresa is without knowledge or information

   sufficient to form a belief as to all remaining allegations contained in paragraph 60 of the SAC

   and, on that basis, denies the same.

      61. Empresa admits that Luftwinds and ATR entered into an agreement for the sale of certain

   aircraft, however that agreement speaks for itself. Empresa is without knowledge or information

   sufficient to form a belief as to all remaining allegations contained in paragraph 61 of the SAC

   and, on that basis, denies the same.

      62. Empresa denies that any of the markings on any of the aircraft it operates infringe any

   rights of Plaintiff. Empresa is without knowledge or information sufficient to form a belief as to

   all remaining allegations contained in paragraph 62 of the SAC and, on that basis, denies the

   same.

      63. Empresa denies that any of its actions constitute “exploring markets outside of

   Colombia” and, on that basis, denies the allegations contained in paragraph 63 of the SAC.

                                                   7
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 8 of 25
                                                      CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


      64. Empresa denies the allegations in paragraph 64 of the SAC.

      65. Empresa denies the allegations in paragraph 65 of the SAC and, in particular, denies that

   any trademark or other type of confusion exists.

      66. Empresa denies the allegations in paragraph 66 of the SAC to the extent they may pertain

   to Empresa.

      67. Empresa denies the allegations in paragraph 67 of the SAC to the extent they may pertain

   to Empresa.

      68. Empresa denies the allegations in paragraph 68 of the SAC to the extent they may pertain

   to Empresa.

      69. Empresa denies the allegations in paragraph 69 of the SAC to the extent they may pertain

   to Empresa.

      70. Empresa denies the allegations in paragraph 70 of the SAC to the extent they may pertain

   to Empresa.

      71. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 71 of the SAC and, on that basis, denies the same.

      72. Empresa denies the allegations in paragraph 72 of the SAC to the extent they may pertain

   to Empresa.

      73. Empresa denies the allegations in paragraph 73 of the SAC to the extent they may pertain

   to Empresa.

      74. Empresa denies the allegations in paragraph 74 of the SAC to the extent they may pertain

   to Empresa.

      75. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 75 of the SAC and, on that basis, denies the same.

                                                  8
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 9 of 25
                                                     CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


       76. Empresa denies the allegations in paragraph 76 of the SAC.

       77. Empresa denies the allegations in paragraph 77 of the SAC.

       78. Empresa is without knowledge or information sufficient to form a belief as to the

   allegations contained in paragraph 78 of the SAC and, on that basis, denies the same.

                                    COUNT I
               INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARK
                                  Against Kayak

       Count I of the SAC does not seek relief against Empresa and, therefore, Empresa does not

   respond to the allegations of paragraphs 79 through 85 of the SAC.

                                     COUNT II
                 INFRINGEMENT OF FEDERALLY REGISTERED TRADEMARK
                                   Against Empresa

       86. Empresa re-alleges and incorporates its responses in paragraphs 1 through 78 above, as if

   fully restated herein.

       87. Empresa admits that Plaintiff purports Count II to be a claim under Section 32 of the

   Lanham Act, U.S.C., § 1114, et seq., and denies all remaining allegations in paragraph 87 of the

   SAC, and specifically denies Empresa committed any acts of trademark infringement or engaged

   in any unlawful conduct.

       88. Empresa denies the allegations in paragraph 88 of the SAC.

       89. Empresa denies the allegations in paragraph 89 of the SAC.

       90. Empresa denies the allegations in paragraph 90 of the SAC.

       91. Empresa denies the allegations in paragraph 91 of the SAC.

       92. Empresa denies the allegations in paragraph 92 of the SAC.

       93. Empresa denies the allegations in paragraph 93 of the SAC.

       94. Empresa denies the allegations in paragraph 94 of the SAC.

                                                   9
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 10 of 25
                                                      CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                    COUNT III
          FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                            Against Kayak and Empresa

        95. Empresa realleges and incorporates its responses in paragraphs 1 through 78 above, as if

    fully restated herein.

        96. Empresa admits that Plaintiff purports Count III to be a claim for unfair competition and

    false designation of origin arising under Section 43(a) of the Lanham Act, U.S.C., § 1125(a), and

    denies all remaining allegations in paragraph 96 of the SAC and specifically denies Empresa

    engaged in any acts of unfair competition under federal law or engaged in any unlawful conduct.

        97. Empresa denies the allegations in paragraph 97 of the SAC.

        98. Empresa denies the allegations in paragraph 98 of the SAC.

        99. Empresa denies the allegations in paragraph 99 of the SAC.

        100. Empresa denies the allegations in paragraph 100 of the SAC.

        101. Empresa denies the allegations in paragraph 101 of the SAC.

        102. Empresa denies the allegations in paragraph 102 of the SAC.

        103. Empresa denies the allegations in paragraph 103 of the SAC.

        104. Empresa denies the allegations in paragraph 104 of the SAC.

        105. Empresa denies the allegations in paragraph 105 of the SAC.

        106. Empresa denies the allegations in paragraph 106 of the SAC.




                                                    10
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 11 of 25
                                                      CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                            COUNT V1
                                COMMON LAW UNFAIR COMPETITION
                                    Against Kayak and Empresa

         107. Empresa realleges and incorporates its responses in paragraphs 1 through 78 above, as if

    fully restated herein.

         108. Empresa admits that Plaintiff purports Count V to be a claim for unfair competition

    arising under the common law of the state of Florida, and denies all remaining allegations in

    paragraph 108 of the SAC and specifically denies Empresa has committed acts of unfair

    competition under Florida law or engaged in any unlawful conduct.

         109. Empresa denies the allegations in paragraph 109 of the SAC.

         110. Empresa denies the allegations in paragraph 110 of the SAC.

         111. Empresa denies the allegations in paragraph 111 of the SAC.

         112. Empresa denies the allegations in paragraph 112 of the SAC.

         113. Empresa denies the allegations in paragraph 113 of the SAC.

         114. Empresa denies the allegations in paragraph 114 of the SAC.

         115. Empresa denies the allegations in paragraph 115 of the SAC.

         116. Empresa denies the allegations in paragraph 116 of the SAC.

         117. Empresa denies the allegations in paragraph 117 of the SAC.

                                          COUNT VI
                             COUNTERFEITING OF THE EASYFLY MARK
                                        Against Empresa

         Count VI of the SAC has been dismissed for failure to state a cause of action and, therefore,

    Empresa does not respond to the allegations of paragraphs 118 through 126 of the SAC.



    1
        The SAC omits Count IV.
                                                    11
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 12 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                       COUNT VII
                          COUNTERFEITING OF THE EASYFLY MARK
                                      Against Kayak

       Count VII of the SAC does not seek relief against Empresa and, therefore, Empresa does not

    respond to the allegations of paragraphs 127 through 135 of the SAC.

                                            GENERAL DENIAL

       Each numbered paragraph in this Answer responds to the identically numbered paragraph in

    the SAC. Empresa denies all allegations, declarations, or assertions in the SAC that are not

    specifically admitted in this Answer.

           RESPONSE TO PRAYER FOR RELIEF, COSTS AND ATTORNEY’S FEES

       Empresa denies that Plaintiff is entitled to any of the relief requested in the SAC and denies

    that Plaintiff is entitled to any relief whatsoever. Empresa further denies that Plaintiff is entitled

    to recover any reasonable costs and attorneys’ fees.

                                     REQUEST FOR JURY TRIAL

           Empresa demands a trial by jury on all issues so triable.




                                                    12
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 13 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                      AFFIRMATIVE DEFENSES

                                             FIRST DEFENSE

           Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                                           SECOND DEFENSE

           Plaintiff’s claims and the relief sought by Plaintiff are barred, in whole or in part, by the

    equitable doctrines of laches and estoppel.

                                             THIRD DEFENSE

           Plaintiff’s claims and the relief sought by Plaintiff are barred, in whole or in part, by the

    equitable doctrine of “unclean hands.”

                                          FOURTH DEFENSE

           Plaintiff’s claims and the relief sought by Plaintiff are barred, in whole or in part, by the

    equitable doctrines of acquiescence, waiver, ratification or consent.

                                             FIFTH DEFENSE

           Plaintiff lacks standing to assert the “EASY,” “EASYJET,” and “EASYFLY” trademarks

    against Empresa because Plaintiff has not made use in commerce in the United States of those

    trademarks.

                                             SIXTH DEFENSE

           There is no likelihood of confusion between Defendant’s use of “EASYFLY” and

    Plaintiff’s use of “EASY,” “EASYJET,” and “EASYFLY” because neither Plaintiff nor

    Defendant use the trademarks in commerce in the United States, and there are no common

    geographic markets where they compete.

                                          SEVENTH DEFENSE

           Defendant’s use of the name, “EASYFLY” does not deceive, or is not likely to deceive

                                                   13
               LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                          Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 14 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    consumers in any way, including in a material way.

                                           EIGHTH DEFENSE

           All actions alleged to have been undertaken by Defendant herein, were undertaken in

    good faith and with the intent and the result of truthfully informing the traveling public of the

    region served by Defendant.

                                            NINTH DEFENSE

           Plaintiff’s alleged damages are speculative, uncertain and/or contingent, have not accrued

    and are not recoverable.

                                           TENTH DEFENSE

           Plaintiff’s asserted trademark registrations for “EASYJET,” “EASY,” and “EASYFLY”

    are invalid because Plaintiff did not have a bona fide intention to use the trademarks in

    commerce in the United States at the time it applied to register the trademarks.

                                         ELEVENTH DEFENSE

           Plaintiff’s asserted trademark registrations for “EASYJET” and “EASY” are invalid

    because Plaintiff had not made actual use in commerce of the trademarks in the United States at

    the time Plaintiff filed one or more declarations of use with the United States Patent and

    Trademark Office.

                                         TWELFTH DEFENSE

           Plaintiff is barred from obtaining any equitable relief from Defendant because any

    alleged injury to Plaintiff is neither immediate nor irreparable. Plaintiff has an adequate remedy

    at law, and granting equitable relief would not be in the public interest.

                                       THIRTEENTH DEFENSE

           Plaintiff’s claims for punitive or exemplary damages are barred because Plaintiff fails to

                                                    14
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 15 of 25
                                                         CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    allege facts to support such claims and because Defendant did not act at any time or in any way

    willfully, egregiously, or with oppression, fraud or malice towards Plaintiff.

                                         FOURTEENTH DEFENSE

              Plaintiff is not entitled to recover attorneys’ fees pursuant to 15 U.S.C. § 1117(a) insofar

    as the allegations in the SAC do not support a finding that this case is exceptional with regard to

    Defendant’s conduct.

                                          FIFTEENTH DEFENSE

              Plaintiff is barred from any relief, based on fraud committed by Plaintiff and/or its agents

    against the United States Patent and Trademark Office (“USPTO”). Plaintiff’s asserted

    trademark registrations for “EASYJET,” “EASY” and “EASYFLY” are invalid because they

    were procured by Plaintiff and/or its agents, who made false, material representations of fact to

    the USPTO, in connection with each application for the “EASYJET,” “EASY” and “EASYFLY”

    marks. Namely, Plaintiff and/or its agents falsely represented to the USPTO that it had a bona

    fide intention to use the “EASYJET,” “EASY” and “EASYFLY” marks in commerce in the

    United States, and/or that it had made actual use in commerce of the trademarks in the United

    States.

                                          SIXTEENTH DEFENSE

              Plaintiff’s asserted trademark registrations for “EASYJET,” “EASY,” and “EASYFLY”

    are invalid because the asserted marks lack inherent or acquired distinctiveness.

                               ADDITIONAL AFFIRMATIVE DEFENSES

              Defendant reserves the right to assert other affirmative defenses that may ripen or be

    revealed after further discovery or investigation.



                                                      15
                  LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                             Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 16 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                         PRAYER FOR RELIEF

           WHEREFORE, Empresa respectfully requests that this Court enter a judgment in its

    favor and against Plaintiff and grant relief as follows:

           A. Ordering that Plaintiff recover nothing by way of its SAC, and that the SAC be

    dismissed with prejudice;

           B. Entering judgment against Plaintiff and in favor of the Empresa in all respects;

           C. Deeming this case an “exceptional” case pursuant to 15 U.S.C. § 1117 and awarding

    Empresa costs, expenses and reasonable attorneys’ fees; and

           D. Awarding all other legal and equitable relief the Court deems just and proper.




                                                    16
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 17 of 25
                                                        CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


                                             COUNTERCLAIM

              Defendant/Counter-Plaintiff Empresa (hereinafter “Empresa” or “Counter-Plaintiff”) sues

    Plaintiff/Counter-Defendant easyGroup (hereinafter “easyGroup” or “Counter-Defendant”) and

    states:

              1. Empresa re-alleges its responses to easyGroup’s SAC above.

              2. This is an action involving federally registered marks. Accordingly, this Court is

    granted authority to “determine the right to registration, order the cancellation of registrations, in

    whole or in part, restore cancelled registrations, and otherwise rectify the register with respect to

    the registrations of any party to the action.” 15 U.S.C. § 1119.

              3. Empresa brings this Counterclaim seeking cancellation of the federal trademark

    registrations that form the basis for the claim of infringement asserted by easyGroup,

    Registration No. 5,483,458 for the EASYFLY mark, and Registration No. 4,416,807 for the

    stylized EASY mark (collectively, the “Subject Marks.”)

                                               THE PARTIES

              4. Empresa is a Colombian corporation, founded in 2006, having its principal place of

    business in Bogotá, Colombia. Empresa, also known as Easyfly, S.A., conducts business entirely

    within Colombia. Since it commenced flight operations in 2007, Empresa has used the

    EASYFLY mark to identify the source of its products and services to Colombian consumers.

              5. On information and belief, and based on the allegation in the SAC, easyGroup is a

    United Kingdom corporation with its principal place of business in London, England.

                                       JURISDICTION AND VENUE

              6. This Court has original subject matter jurisdiction pursuant to the Lanham Act,

    codified at 15 U.S.C. § 1119 and under 28 U.S.C. §§ 1331 and 1338.

                                                      17
                  LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                             Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 18 of 25
                                                        CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


              7. This Court has personal jurisdiction over easyGroup because easyGroup has submitted

    itself to the personal jurisdiction of this Court and venue in this District by commencing this

    action.

              8. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because

    easyGroup is an entity which is subject to this Court’s personal jurisdiction with respect to the

    civil action in question.

                                        FACTUAL BACKGROUND

              9. Empresa’s EASYFLY mark is derived from an acronym of the full legal name of the

    company: Empresa Aérea de Servicios Y Facilitación Logística Integral. This name roughly

    translates in English to “Air Services and Integral Logistics Facilitation Corporation.”

              10. Empresa is a regional passenger airline that operates entirely within the territorial

    borders of Colombia. Empresa has never operated passenger flights outside of Colombia and has

    no present plans to operate passenger flights in any country outside of Colombia, including the

    United States.

              11. Empresa’s operational certificate is limited to passenger routes and destination within

    the territorial borders of Colombia. Consequently, Empresa has never operated on route to or

    from the United States or any other destinations outside of Colombia. Empresa has been

    operating in Colombia continuously and openly for nearly 14 years.

              12. Empresa first began using the EASYFLY mark in 2007, when the company started its

    flight operations. Empresa received its first trademark registration in Colombia for the standard

    character mark EASYFLY, on August 23, 2007. Since that time, Empresa has secured several

    additional Colombian trademark registrations for its trademarks, including EASYFLY.COM.CO

    and stylized representations of the EASYFLY mark EASYFLY.COM.CO.

                                                      18
                  LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                             Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 19 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


           13. easyGroup is the record owner of the EASYFLY trademark (“the EASYFLY Mark”),

    which is the subject of United States Trademark Registration Number 5,483,458 (“the

    EASYFLY Registration”). The EASYFLY Registration is for the EASYFLY Mark for use with

    commercial transportation services in International Class 039, advertising services in

    International Class 035, and food, beverage, and hospitality services in International Class 043.

           14. The EASYFLY Registration was registered on June 5, 2018, and was filed on a

    Trademark Act Section 1(b) “intent to use” basis. It is currently registered under a Section 44(e)

    “foreign registration” basis.

           15. easyGroup is the record owner of the stylized EASY trademark (“the EASY Mark”),

    which is the subject of United States Trademark Registration Number 4,416,807 (“the EASY

    Registration”). The EASY Registration is for the EASY Mark for use with commercial

    transportation services in International Class 039. It should be noted that the mark has previously

    been cancelled in International Classes 016 and 036.

           16. The EASY Registration was registered on October 15, 2013, and was filed on

    Trademark Act Section 1(b) “intent to use” basis and Section 44(e) “foreign registration” basis.

    It is currently registered under a Section 44(e) basis.

           17. easyGroup has not used the Subject Marks in commerce in the United States and

    applied for the Subject Marks without a bona fide intent to use them in commerce within the

    United States.

                                    COUNT I
            CANCELLATION OF U.S. TRADEMARK REGISTRATION No. 5,483,458
          (“EASYFLY”) FOR NON-USE AND LACK OF BONA FIDE INTENT TO USE

           18. Empresa repeats and re-alleges Paragraphs 1 through 17 as if fully set forth herein.

           19. easyGroup has asserted the EASYFLY Registration against Empresa in a suit for

                                                    19
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 20 of 25
                                                      CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    trademark infringement and related causes of action.

            20. Empresa asserts that the EASYFLY Registration is invalid and subject to cancellation

    pursuant to 15 U.S.C. § 1119.

            21. Accordingly, there is an actual controversy between easyGroup and Empresa

    concerning the existence and validity of the EASYFLY Registration.

            22. Empresa has been, is, and will continue to be damaged by the existence of the

    EASYFLY Registration.

            23. Section 1051(b)(2) of the Lanham Act requires an intent-to-use applicant to have,

    among other things, a "bona fide intention to use the mark" for the applied for goods or services.

            24. Upon information and belief, in its application to register the EASYFLY Mark,

    easyGroup falsely represented to the United States Patent and Trademark Office that it had a

    bona fide intent to use the mark in commerce in the United States in connection with all the

    services listed therein.

            25. Upon information and belief, the false representation was material to the registrability

    of the EASYFLY Mark since the United States Patent and Trademark Office would not have

    registered the EASYFLY Mark had it known that easyGroup had no bona fide intent to use the

    mark in U.S. commerce in connection with all of the services listed in its application for

    registration.

            26. Upon information and belief, easyGroup has never used the EASYFLY Mark in

    commerce in the United States, and easyGroup has never had a bona fide intent to use the

    EASYFLY Mark in commerce in the United States in connection with the services listed in the

    EASYFLY Registration.

            27. Upon information and belief, easyGroup does not presently have a bona fide intent to

                                                    20
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 21 of 25
                                                        CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    use the EASYFLY Mark in commerce in the United States.

              28. Upon information and belief, easyGroup is not presently using the EASYFLY Mark

    in commerce in the United States.

              29. Upon information and belief, even if easyGroup did ever possess legitimate rights in

    the EASYFLY Mark at some point in time, easyGroup abandoned any rights in the EASYFLY

    Mark by, among other reasons, failing to continuously use the mark in commerce in the United

    States.

              30. In view of the above allegations, easyGroup is not entitled to a Federal registration

    for the EASYFLY mark.

              31. Empresa, therefore, seeks an order from this Court cancelling the EASYFLY

    Registration pursuant to 15 U.S.C. § 1119.

                                 COUNT II
      CANCELLATION OF U.S. TRADEMARK REGISTRATION No. 4,416,807 (“EASY”)
             FOR NON-USE AND LACK OF BONA FIDE INTENT TO USE


              32. Empresa repeats and re-alleges Paragraphs 1 through 17 as if fully set forth herein.

              33. easyGroup has asserted the EASY Registration against Empresa in a suit for

    trademark infringement and related causes of action.

              34. Empresa asserts that the EASY Registration is invalid and subject to cancellation

    pursuant to 15 U.S.C. § 1119.

              35. Accordingly, there is an actual controversy between easyGroup and Empresa

    concerning the existence and validity of the EASY Registration.

              36. Empresa has been, is, and will continue to be damaged by the existence of the EASY

    Registration.


                                                      21
                  LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                             Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 22 of 25
                                                           CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


            37. Section 1058(a)(1) of the Lanham Act requires the owner of a trademark registration

    to file an affidavit of use between the fifth (5th) and sixth (6th) year of registration in order to

    avoid cancellation of the registration.

            38. Section 1058(b)(1) of the Lanham Act requires the affidavit of use to state that the

    registered mark is in actual use in commerce in connection with all the goods or services for

    which the applicant seeks to avoid cancellation.

            39. Upon information and belief, in its application to register the EASY Mark, easyGroup

    falsely represented to the United States Patent and Trademark Office that it had a bona fide intent

    to use the mark in commerce in the United States in connection with all the goods and services

    listed therein.

            40. Upon information and belief, the false representation in the application to register the

    EASY Mark was material to the registrability of the EASY Mark since the United States Patent

    and Trademark Office would not have registered the EASY Mark had it known that easyGroup

    had no bona fide intent to use the mark in U.S. commerce in connection with all of the goods and

    services listed in its application for registration.

            41. Upon information and belief, in an affidavit filed pursuant to Section 1058(a)(1) of

    the Lanham Act subsequent to issuance of the EASY Registration, easyGroup falsely represented

    to the United States Patent and Trademark Office that it had made use in commerce of the EASY

    Mark in the United States in connection with all the goods and services listed therein.

            42. Upon information and belief, the false representation in the affidavit was material to

    the maintenance in force of the EASY Registration since the United States Patent and Trademark

    Office would have cancelled the EASY Registration had it known that easyGroup had not made

    actual use in commerce of the EASY Mark in connection with all of the goods and services listed

                                                    22
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 23 of 25
                                                      CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    in the affidavit.

            43. Upon information and belief, easyGroup has never used the EASY Mark in

    commerce in the United States, and easyGroup has never had a bona fide intent to use the EASY

    Mark in commerce in the United States in connection with the services listed in the EASY

    Registration.

            44. Upon information and belief, easyGroup does not presently have a bona fide intent to

    use the EASY Mark in commerce in the United States.

            45. Upon information and belief, easyGroup is not presently using the EASY Mark in

    commerce in the United States.

            46. Upon information and belief, even if easyGroup did ever possess legitimate rights in

    the EASY Mark at some point in time, easyGroup abandoned any rights in the EASY Mark by,

    among other reasons, failing to continuously use the mark in commerce in the United States.

            47. In view of the above allegations, easyGroup is not entitled to a Federal registration

    for the EASY mark.

            48. Empresa, therefore, seeks an order from this Court cancelling the EASY Registration

    pursuant to 15 U.S.C. § 1119.

                                        PRAYER FOR RELIEF

            WHEREFORE, Empresa prays that the Court enter judgment in its favor as follows:

            A. Ordering the U.S. Patent and Trademark Office to cancel U.S. Trademark

    Registration No. 5,483,458 pursuant to the Lanham Act, or, in the alternative, striking all non-

    used or abandoned goods and services from those registrations;

            B. Ordering the U.S. Patent and Trademark Office to cancel U.S. Trademark

    Registration No. 4,416,807 pursuant to the Lanham Act, or, in the alternative, striking all non-

                                                    23
                LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                           Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 24 of 25
                                                       CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN


    used or abandoned goods and services from those registrations;

              C. Deeming this case an “exceptional” case pursuant to 15 U.S.C. § 1117 and awarding

    Empresa its costs, expenses and reasonable attorneys’ fees; and

              D. Awarding all other legal and equitable relief that the Court deems to be just and

    proper.




                                                     24
                 LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                            Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
Case 1:20-cv-20062-CMA Document 135 Entered on FLSD Docket 04/07/2021 Page 25 of 25
                                                    CASE NO. 1:20-CV-20062-ALTONAGA/GOODMAN




    Date: April 7, 2021                   Respectfully submitted,

                                          LOTT & FISCHER, PL

                                          Ury Fischer
                                          Ury Fischer
                                          Florida Bar No. 048534
                                          E-mail: ufischer@lottfischer.com
                                          Giulia C. Farrior
                                          Florida Bar No. 1011300
                                          E-mail: gfarrior@lottfischer.com
                                          255 Aragon Avenue, Third Floor
                                          Coral Gables, FL 33134
                                          Telephone: (305) 448-7089


                                          Attorneys for Defendant EMPRESA AEREA DE
                                          SERVICIOS Y FACILITATION LOGISTICA
                                          INTEGRAL, S.A., d/b/a EASYFLY, S.A.




                                                  25
              LOTT & FISCHER, PL • 255 Aragon Avenue • Third Floor • Coral Gables, FL 33134
                         Telephone: (305) 448-7089 • Facsimile: (305) 446-6191
